Citation Nr: 0212042	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-04 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a chronic 
gastrointestinal disorder, claimed as gastroparesis.

(The issue of entitlement to service connection for an upper 
respiratory disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to March 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for a chronic 
gastrointestinal disorder (claimed as gastroparesis) and an 
upper respiratory disability.  

The Board remanded the case to the RO in May 2002 to clarify 
whether the veteran desired to be scheduled for a hearing to 
present oral testimony in support of her appeal.  In response 
to the RO's query she submitted written correspondence dated 
in July 2002 in which she expressly stated that she did not 
desire to have a hearing either at the RO or before the Board 
and requested that her appeal be expedited to the Board for 
prompt appellate adjudication of her claims.

The Board is undertaking additional development of the issue 
of entitlement to service connection for an upper respiratory 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The objective medical evidence (i.e., medical opinions 
from VA and private physicians regarding the approximate time 
of onset of gastroparesis) establishes that the veteran's 
gastroparesis pre-existed her entry into active service.

2.  There was a permanent increase in the severity of the 
veteran's pre-existing gastroparesis during service.


CONCLUSION OF LAW

There is clear and unmistakable evidence that the veteran's 
gastroparesis condition was present before her entry into 
military duty; the veteran's pre-existing gastroparesis was 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The RO provided the veteran with express notice of the VCAA 
in correspondence dated in May 2001, in which it discussed 
the new law and provided her with an explanation of how VA 
would assist her in obtaining necessary information and 
evidence.  Thus, she has been made aware of the information 
and evidence necessary to substantiate her claims and has 
been provided opportunities to submit such evidence.  VA has 
also conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claim of entitlement 
to service connection for a chronic gastrointestinal 
disorder.  She has also been provided with a VA examination 
which address this specific issue on appeal.  Finally, she 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  
 
The veteran has been notified of the evidence and information 
necessary to substantiate her claims, and she has been 
notified of VA's efforts to assist her.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that her digestive 
system was normal on pre-enlistment examination in May 1973.  
On her medical history questionnaire which accompanied the 
pre-enlistment examination she denied having stomach, liver 
or intestinal trouble. 

Outpatient treatment reports from the veteran's period of 
active service show that she was treated on several occasions 
in 1975 and 1976 for complaints of nausea and vomiting with 
loss of appetite.  These sometimes occurred with headache 
complaints and also once shortly after receiving typhoid and 
smallpox inoculations.  No diagnosis of a chronic 
gastrointestinal disorder was shown in the service medical 
records.

Service medical examinations conducted in August 1981 and on 
separation in January 1982 show a normal digestive system.  
The veteran also denied having stomach, liver or intestinal 
trouble on medical history questionnaires dated in August 
1981 and January 1982.  The veteran separated from active 
duty in March 1982.

Post-service medical records show that the veteran denied 
having any stomach, liver or intestinal trouble on a medical 
history questionnaire dated in May 1982.  The file contains 
private medical records dated from 1985 to 1987 which show 
treatment for gastrointestinal complaints.  The report of a 
June 1985 upper gastrointestinal series shows that findings 
were obtained which supported a diagnosis of mild 
gastroesophageal reflux.  Outpatient treatment reports dated 
from 1994 to 1996 show that she was diagnosed with 
gastroparesis.  

In the veteran's initial claim for VA compensation and 
pension, which was received in August 1997, she reported that 
her gastroparesis and "intestinal motility disorder" began 
in August 1996.

In an August 1997 statement the veteran's private physician, 
Stephen A. Schmidt, M.D., reported that the veteran had been 
his patient since 1982.  Dr. Schmidt reported that over the 
past four or five years she has developed severe 
gastroparesis and dysfunction of her entire gastrointestinal 
system, manifested by daily and multiple bouts of vomiting.

The report of a VA medical evaluation conducted in September 
1997 shows that the veteran held a master's degree in nursing 
science and that she had been employed as a psychiatric nurse 
but was unable to work due to chronic nausea and vomiting 
associated with gastroparesis.  According to this report, she 
had a history of nausea and vomiting since childhood but it 
became a problem in 1988.  The impression was chronic nausea 
and vomiting and constipation.  The veteran's claims file was 
not reviewed by the VA physician prior to conducting this 
examination.

In an April 1998 statement, Dr. Schwartz reported that he had 
been treating the veteran since 1986 for recurrent abdominal 
pains, intermittent nausea and vomiting.  According to Dr. 
Schwartz, these complaints preceded her first visit to his 
clinic.  Dr. Schwartz made the following statement:

"While (the veteran's) official diagnosis of 
gastroparesis was not made until about 1993, 
clearly her symptoms suggested that this went 
back well into the early 1980's.  It may well be 
that her gastroparesis started as far back as 
1980 and we were unable to make the correct 
diagnosis until 1993."

In a November 1998 statement, Dr. Schwartz reported that he 
had reviewed her military medical records and noted that it 
contained documentation dated in August 1975 of symptoms 
similar to her current symptoms of recurrent abdominal pains 
and intermittent nausea and vomiting.

In correspondence dated in December 1998, Dr. Schwartz 
presented the following opinion with respect to the veteran's 
claim of entitlement to service connection for gastroparesis:

"I have reviewed (the veteran's) military 
medical records and have determined that the 
claimed disabilities were at least as likely as 
not incurred (in) or aggravated by her military 
service.

The veteran's diagnosis of gastroparesis was not 
officially made until around 1993.  However, I 
suspected she had a motility disorder prior to 
this.  Disorders of gastrointestinal motility are 
common and can be difficult to diagnose.  The 
symptoms are often defined as 'functional' and 
may complicate both diagnosis and treatment of 
other disorders.  Therefore, even though a clear 
diagnosis was not made until 1993, and I know of 
no other treatment for gastroparesis, I have been 
treating her symptoms.  Her illness has 
progressed over the years and I feel that she was 
at least in the early stages of the illness in 
the early 1980's."  

In a statement dated in January 1999, the veteran's private 
physician, Thomas L. Abell, M.D., reported that he had been 
treating her since November 1994 for gastroparesis manifested 
by chronic nausea and vomiting.  Dr. Abell stated that it was 
his opinion that the veteran most likely had gastroparesis 
prior to joining the military and that the stress of military 
service "exasperated" her symptoms.  (We note that 
exasperated is defined as "to increase the gravity or 
intensity of."  (See Webster's II New Riverside University 
Dictionary, p. 449 (1988).)

The report of a VA gastrointestinal examination conducted in 
November 2000 shows that her medical history was reviewed by 
the VA gastrointestinal specialist who examined her.  
Following clinical evaluation she was diagnosed with 
gastroparesis versus generalized gastrointestinal motility 
disorder.  The VA physician presented the following opinion:

"The veteran had symptoms of nausea exacerbated 
by smells 'all [her] life.'  Although this may 
have become worse during service, I do not find 
any evidence to suggest that her time in service 
per se exacerbated her symptoms.  Her symptoms 
actually got much worse, such that she was not 
able to be employed, after she graduated from 
nursing school."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2001).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of a sleep disorder in 
service will permit service connection for such, first shown 
as a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b). 

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1131, 1137 (West 
1991).

In the present case, the veteran's pre-enlistment examination 
of May 1973 did not show that she had a chronic 
gastrointestinal disorder at the time of her entry into 
service, she denied having a history of stomach and 
intestinal problems on her medical history report, and there 
is no indication of a chronic gastrointestinal disorder in 
the reports of her subsequent medical examinations and 
history questionnaires administered to her during the 
remainder of her period of military service.  However, we 
find that there is clear and unmistakable evidence in the 
post-service medical records to rebut the presumption of 
soundness with respect to the question of whether or not her 
current gastroparesis condition pre-existed her entry into 
active duty.  Specifically, the 1998 statements of Dr. 
Schmidt, the January 1999 statement of Dr. Abell, and the 
opinion of the VA examiner who evaluated the veteran in 
November 2000 all present the same conclusion that the 
veteran's gastroparesis was present for several years prior 
to her entrance into active duty.  Thus, the Board finds that 
the presumption of soundness with respect to the veteran's 
gastrointestinal system has been rebutted by the post-service 
medical evidence.

Having determined that the veteran's gastrointestinal 
disorder existed prior to her entry into active duty, service 
connection may be allowed for this condition if the facts of 
the case demonstrate that her gastroparesis was aggravated by 
her period of military service, which is to say that the 
evidence shows that it underwent a permanent increase in the 
degree of its severity beyond its natural course.  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(b) (2001).

In the case before us, the veteran's service medical records 
show that early during her period of active duty in 1975, she 
had experienced several episodes of nausea and vomiting but 
was noted to be normal on examination of her gastrointestinal 
system at the time of her separation from active duty in 
1982.  While this in itself does not show aggravation, a 
review of her post-service medical records shows that she was 
treated for nausea and vomiting as a recurrent and disabling 
medical condition which, according to the statements of Drs. 
Schmidt and Abell, indicated aggravation of pre-existing 
gastroparesis.  The evidence, in a nutshell, shows that the 
VA examiner of November 2000 does not conclude that the 
veteran's pre-existing gastroparesis was aggravated by her 
period of active service, whereas Dr. Schwartz believed that 
it was as likely as not that it was.  Dr. Abell also believed 
that the veteran's pre-existing gastroparesis was 
"exasperated" by her period of active service.  (Although 
Dr. Abell's use of the word "exasperated" is somewhat 
unorthodox, the definition of the word is such that we find 
that his statement is clearly meant to show that he held the 
opinion that aggravation of the veteran's gastroparesis by 
active service had occurred.)  Dr. Schwartz and Dr. Abell are 
the veteran's primary physicians for treatment of her 
gastroparesis, with Dr. Schwartz treating her since 
approximately the mid-1980's and Dr. Abell treating her since 
1994.  Therefore, we find that they were in a position to be 
more familiar with the veteran's medical history than would 
the VA examiner of November 2000 and thus their opinions have 
more probative weight than the VA examiner on matters of 
etiology and time of onset of the veteran's chronic 
gastrointestinal disorder.  This conclusion is supported by 
Dr. Schwartz's commentaries, in which he mentioned that he 
had reviewed the veteran's service medical records prior to 
making his nexus opinion.  That being said, we cannot merely 
dismiss the VA examiner's opinion, as she is a 
gastrointestinal specialist who also had access to the 
veteran's service medical records.  In the end, we find that 
the merits of the veteran's case to be in relative equipoise 
with each other regarding the question of whether or not her 
pre-existing gastroparesis was aggravated by her period of 
active duty.  Therefore, resolving all doubt in her favor, we 
conclude that the evidence is in support of her claim for 
service connection for gastroparesis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  A finding of permanent aggravation of her 
gastrointestinal condition beyond the normal progress of this 
disorder is conceded.  Her claim of entitlement to service 
connection for gastroparesis is therefore granted, subject to 
the controlling laws and regulations which govern awards of 
VA compensation benefits.


ORDER

Service connection for chronic gastroparesis is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

